United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                        August 2, 2002

                                            Before

                             Hon. HARLINGTON WOOD, JR., Circuit Judge

                             Hon. RICHARD D. CUDAHY, Circuit Judge

                             Hon. MICHAEL S. KANNE, Circuit Judge


No. 01-1952

IN RE: ABBOTT LABORATORIES                           Appeal from the United States District
DERIVATIVE SHAREHOLDER                               Court for the Northern District
LITIGATION                                           of Illinois, Eastern Division

                                                     No. 99-C-7246

                                                     James B. Moran,
                                                     Judge.




                                          ORDER


        The opinion of this court issued on June 6, 2002, is hereby withdrawn. A revised opinion
will be issued at a later date.